Freeman, J.,
delivered the following dissenting opinion :'
I am compelled to dissent from the opinion of a majority, of the court on one question. I think' the panel should have been discharged, or a new. trial granted, because of the fact, that the juryman who had formed and expressed an opinion against the prisoner was permitted to mingle with the jury probably for several days, having obtained this position by what presents the gravest suspicion to my mind of corrupt perjury. This party is shown to have been so prejudiced against the prisoner as to authorize his discharge on the facts being presented to the court. He ‘ is shown to have said repeatedly in substance that the defendant should be hung without law, judge or jury, thus indicating a most emphatic bias and eagerness to see the prisoner punished regardless of and without the forms of law. I think the refusal to consent to the discharge unless' all were, discharged, sufficiently' raises the question.
*727We have held in numerous cases that if the jury are permitted to . mingle with strangers, or they are permitted access to the jury, nothing more appearing, a new trial must be had. The principle is, .that wherever there has been opportunity for receiving improper influence, the prisoner has a case for a new trial,' until the State shall show by proof that no evil influences has been exerted. The fact of contact with others is held sufficient and a plenary ground for new trial, until explained by proof removing the presumption and inference of law showing the jury had not been improperly tampered with.
Concede this to be settled law, as it is by all our ■decisions, then the question is whether we have a case coming within these established principles? As a matter of course the facts of every ease are slightly variant in detail, but the real inquiry is, whether the rule of decision is different as applied to the essential facts in this, and in the cases to which I have referred. The principle is one of public policy, in favor of the administration of justice. If the jury may have been tampered with, this unexplained is enough for a new trial.
If the jury have been seen to separate, or one is absent from the others not in care of his officer, or in passing through a crowd in one case, and persons mingled with them in that way, the fatal taint is given, and must be removed. This rule is simple -and of easy application. It is that the presumption of taint arises whenever an opportunity and exposure to danger of it is shown. This presumption *728must then be removed by proof, or the verdict is vitiated. Now let us apply this principle to the case in hand. We have here a man infected, as shown, with a most.definite and determined bias against the defendant, not simply having a casual communication with the jury, but he is thrown with them in the most intimate relations — is privately with them in their rooms, and sleeps with them for night after night — how it can be said this raises no presumption of taint, I am unable to see, while if the jury had .been passing from the court-house to their room, and he had been seen casually conversing with a member of it, would be hopelessly infected until the taint was removed by proof, is more than I am able to see. A sanitary committee who should require parties to be quarentined and disinfected before mixing with their fellow-citizens, who had been in a civil district or a neighboring village where an epidemic prevailed, might be criticised for over-prudence in precaution, and be compelled to justify their conduct on the plea of danger to human life and the importance of taking all precautions against a dangerous infection. But if that same committee were to decide after this that it made no difference at all if parties had freely mingled with, even slept with, a patient who had the small-pox fully developed, or had been for days in a room with a man who had the black vomit, it might possibly be that no infection should result, but the vindication of their consistency, would, it strikes me, be a difficult problem to be solved.
I think this a parallel case. My brethren would *729be bound, under our decisions, to say this jury were tainted if they had mingled with the general mass of the community, where we might assume there existed in all probability a sporadic case of prejudice against the prisoner, but when we find them in contact and intimate association for days with a party actually proven to have been virulently infected with a determined bias against the prisoner, the theory of the opinion, as I understand it, is that this is harmless. Practically it may be true that no juryman has been infected by the noxious virus, but logical consistency, and a sound adherence to consistency in the application of settled principles demands the same result shall follow in the one case as the other.
It may be argued the jury were in charge of an officer, and instructed not to converse with any one about the case. But so they are in ease of mingling with a crowd, or having communication with others ; yet this has never been suggested as any cause to change the rule. Can it be that the form in which the mingling shall take place can change the principle that if a juryman shall separate from his fellows, or be approached and spoken to from without, the taint arises, but if the man is iuadverfcently turned into their private room, or perjures himself to get his opportunity, and so gets in by swearing lie had expressed no opinion, when in fact he had, that this make no difference in the two cases? My brethren are compelled to assume the affirmative on their theory. I am simply unable to see the soundness or logical consistency of that view.
*730The facts in this case have, it is true, elements of difference from the cases heretofore, and therefore are not precisely parallel. But the main element of difference is, that this presents a much stronger case of danger of infection from without than our decided cases, and therefore the demand is for a more stringent ■enforcement of the rule established for the protection of the purity of the jury trials. So I see it — and assuredly such an element can furnish no ground for a relaxation of these rules, such relaxation could only stand on the theory of the more danger the less precaution demanded to guard against it.
It may be. the jury could have been purged by showing that no communication with the prejudiced juror was had; it may in fact be that none was had in the case. But I can but think that logical consistency and the. unbending application of established principles demands that we should follow these rules to their legitimate results, even at the cost of some delay in meeting out justice to a criminal, be the grade of his crime what it may. To make haste slowly, when the law is to be vindicated, and to be sure its rules shall be felt to be unbending, is, I think, the soundest of policy.
Frankly conceding that I may be wrong, and my brethren right in their views, I am compelled. to follow my own judgment, and maintain the right as I see it.
For these reasons, and others that might be given, I think it was the imperative duty of the court, when the juror was discharged, either to have seen that the *731jury was purged from all infection by an examination conducted by him, and if this was not done, then to have discharged the entire panel and summoned a new one, free from an opportunity of being tainted. I therefore dissent on this point from the opinion of the majority of my brethren.